SHARP, Chief Judge,
concurring specially in part, dissenting in part:
While I agree with the majority that respondent (Mary) has not established a basis to show why a nonparty’s gross income or net income is relevant, it appears to me that Peter’s earning ability is a relevant factor in this dissolution case. One measure of this factor would be the gross billings or income produced by him for the professional association. His net income earned from the association may not tell the whole story. Keeping earned income at a low level until the storm of the parties’ marital tribulations has passed is not an unheard of ploy in similar cases.
Thus I think the trial court did not abuse its discretion by requiring petitioners to disclose sums reflected in their gross incomes which are generated by Peter.